DOWDELL, J.
This is a statutory action of ejectment. The case was tried on the plea of not guilty as to the land covered by the school house; a disclaimer having been entered and confessed as to the remaining land described in the complaint. The plaintiff showed title in himself by regular conveyances from the government down to and including his immediate grantor to the land in dispute. The defendant attempted to set up adverse possession, but in this there was a total failure. The title to the land prior to May 6, 1896, when the patent was issued, was in the United States government.
There could be no adverse possession as against the United States. Subsequent to the date of the patent, May 6, 1896, there was no pretense of a filing of a declaration. of such adverse possession as the statute required before adverse possession could begin to run. Civ. Code 1896, §§ 1542-1546. Moreover, to constitute adverse possession, there must be a claim of title and the possession must be continuous, open, and notorious .for the period prescribed by law. — 1 Brick. Dig. 49, § 4. The evidence failed to show a continuous possession for the *233necessary period. Besides, it is manifest from the whole evidence that the only title ever claimed was to the school building, and not to the land on which it was situated. The plaintiff was entitled to the general affirmative charge.
Reversed and remanded.
Tyson, O. J., and Anderson and McClellan, JJ., concur.